DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received November 5, 2021.  Claims 1, 8, 15, 19 and 20 were amended.  Claims 1-20 are pending.
The rejection of claims 8-20 under 35 U.S.C. 102(a)(1) as being anticipated by CN 108336246 B is withdrawn due to the amendment received November 5, 2021.
The rejection of claims 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over CN 108336246 B as set forth in the office action mailed August 11, 2021 is withdrawn due to the amendment received November 5, 2021.
The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over CN 108336246 B as set forth in the office action mailed August 11, 2021 is withdrawn due to the amendment received November 5, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108336246 B (hereinafter “CN ‘246”; Note: A machine translation was provided with the 8/11/2021 office action).
CN ‘246 discloses compounds for organic luminescent devices (see title) according to general formula (1):

    PNG
    media_image1.png
    56
    207
    media_image1.png
    Greyscale
(see foreign patent document page 1/8).
An “A” group may be the following formula (2-c) (see page 1/8):

    PNG
    media_image2.png
    143
    140
    media_image2.png
    Greyscale
.
More specifically, the following compound #76 (see page numbered 16 at bottom of page, par. [0037]) is an exemplified formula (1), which is a positional isomer of instant formula #83 of the claim 20:

    PNG
    media_image3.png
    182
    238
    media_image3.png
    Greyscale
.
Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 prima facie obvious).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a positional isomer of CN ‘246 compound #76 of general formula (1) resulting in a compound the same as instant compound #83, because the bonding attachment location of the dinaphthofuran group of #83 is within the teachings of general formula (1) and also one would expect positional isomers of exemplified compound #76 to be similarly functional and useful within an EL device.  

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabunouchi et al. (US 2007/0278938 A1).
Regarding instant formula 1 compounds of instant claims 1 and 8, Yabunouchi et al. teaches compound according to the following formula (1) for an organic EL device (see par. 11):

    PNG
    media_image4.png
    113
    431
    media_image4.png
    Greyscale
.
At least one of Ar1 to Ar4 may be the following formula (3):

    PNG
    media_image5.png
    224
    435
    media_image5.png
    Greyscale
.
The integers a, b, f, g and h are defined in par. 11.  Integer i is 1 and X may be selected as oxygen (see par. 11).  In formula (3), multiple R4s and R5s “may be combined with each other to 
	Yabunouchi shows example compounds of formula (1) in par. 58.  While Yabunouchi does not exemplify a compound where one or two groups are selected as formula (3) where plural R4s and R5s are selected to form further rings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed such formula (1) compounds, because formula (1) is defined to include groups which would result in compounds the same as set forth in the instant claims.  One would expect to achieve a functional formula (1) compound within the disclosure of Yabunouchi et al. with a predictable result and a reasonable expectation of success.
	Regarding the device structure of claims 1 and 2, the formula (1) compounds are used in an organic layer of an organic electroluminescent device (see par. 49-53).
	Regarding claim 3, the functional layers are disclosed (see par. 68-81).
	Regarding claims 4 and 5, the formula (1) compound may be in a hole transporting or hole injecting layer (see par. 50-52).
	Regarding claim 6, a p-dopant such as the following may be included (see par. 128 and 130) where the R groups may be cyano (see par. 130):

    PNG
    media_image6.png
    144
    197
    media_image6.png
    Greyscale
.
	Regarding claim 7, a host material for the light emitting layer may include at least an anthracene (see par. 98-100).
para-phenylene groups shown in compounds such as at the bottom of page 8).
	Regarding claims 11 and 12, the core group of Yabunouchi formula (1) may include two or 3 phenylene groups (see par. 11 where a is an integer of 0 to 4).  Additionally, it is noted with respect to at least a naphthyl group that plural R1s may combine to form a further ring on the base phenyl ring.
	Regarding claim 13, the groups are taught within formula (1) as defined (see par. 11).
	Regarding claim 14, further substitution of formula (3) groups is not required (see par. 11), which reads upon instant R1 and R2 as hydrogen.
	Regarding claims 15, 18 and 19, at least one formula (3) group is present, which includes one or two groups as present in a formula (1) (see par. 11).
	Regarding claims 16 and 17, any of the R4s and R5s may combine to form a further ring (see par. 11), which encompasses the shown groups of claim 16.

	Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DAWN L GARRETT/Primary Examiner, Art Unit 1786